UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1521


TYRONE B. MUHAMMAD,

                      Plaintiff – Appellant,

          v.

VIRDILIA C. MCGHEE; DIRECT GENERAL AUTO INS. CO.,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:16-cv-00071-JAG)


Submitted:   November 17, 2016            Decided:    November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone   B.   Muhammad     appeals    the    district     court’s    order

dismissing his civil complaint.            We have reviewed the record and

find    no   reversible    error.     Accordingly,        we    affirm    for   the

reasons stated by the district court.               Muhammad v. McGhee, No.

3:16-cv-00071-JAG (E.D. Va. Feb, 4, Mar. 1, Mar. 30, Apr. 13,

2016).       We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in    the     materials

before   this    court    and   argument    would   not   aid    the   decisional

process.



                                                                          AFFIRMED




                                       2